DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/13/2022 has been entered.
 	Claims 7-12 have been withdrawn as of 4/7/2021. Currently, claims 1, 2, and 4-12 are pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Applicant Argument/Remarks Made in an Amendment, filed 1/13/2022, with respect to the rejection of claims 1-2 and  4-6 under 35 U.S.C. 103 over Hedengren in view of Obama have been fully considered and are persuasive in view of the claim amendments.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made of claims 1, 2, 4, and 5 under 35 U.S.C. 102(a)(1) over Obama and of claim 6 under 35 U.S.C. 103 over Obama as presented below.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1, 2, 4, and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Obama et al. (US Pat. No. 4,920,806, hereinafter Obama).

Regarding claim 1, Obama teaches a sensor for sensing stress in a ferromagnetic material (see Fig. 16 and 17, sensor 1 for sensing stress in a ferromagnetic material 13; see also col. 8, line 64 through col. 9, line 14), said sensor comprising: a non-magnetic substrate extending in a first, second, and third direction (see Fig. 16, sensor 1 includes substrates of dielectric material 11), said substrate comprising: a first layer comprising a first bottom surface and a first top surface opposite said first bottom surface (see Fig. 16, first (bottom) layer 11 has first bottom surface and first top surface as shown), wherein said first bottom surface extends along the first direction and the second direction (see Fig. 16, first (bottom) layer 11 extends in first and second direction); and a second layer comprising a second bottom surface and a second top surface opposite said second bottom surface, said second bottom surface coupled to said first top surface of said first layer (see Fig. 16, second (middle) layer 11, with second bottom surface coupled to first top surface as shown via 51-1 and 51-2), wherein said second bottom surface extends along the first direction and the second direction (see Fig. 16, second (middle) layer 11 also extends in first and second direction); a first coil coupled to said second bottom surface (see Fig. 16, first (bottom) coil 16-2) and configured to induce a magnetic flux in the ferromagnetic material, wherein the first coil is configured to be driven by a first alternating current (AC) signal (see col. 5, line 3-35, each coil is driven by an AC current, and the inductance of all of the coils 16-1 and 16-2 is measured); and a second coil coupled to said first bottom surface and positioned to overlap at least a portion of said first coil in at least one of the first and second directions (see Fig. 16, second coil 16-2, which overlaps first coil 16-2 

Regarding claim 2, Obama above teaches all of the limitations of claim 1.
Furthermore, Obama teaches that the non-magnetic substrate further comprises a third layer comprising a third bottom surface and a third top surface opposite the third bottom surface, the third top surface coupled to the second bottom surface, wherein the third bottom surface extends along the first direction and the second direction, the sensor further comprising a third coil coupled to the third bottom surface, the third coil positioned to overlap at least a portion of the first coil and the second coil in at least one of the first and second directions (see Fig. 16, third (top) layer 11 with top and bottom surface and third coil 16-2 as shown).

Regarding claim 4, Obama above teaches all of the limitations of claim 1.
Furthermore, Obama teaches a shielding material coupled to the first bottom surface and extending about a periphery of the first coil and the second coil (see Fig. 16 and 17, shielding material 12 is insulating and thus shields the coils from external electrical currents).

Regarding claim 5, Obama above teaches all of the limitations of claim 1.
Furthermore, Obama teaches that the second coil comprises at least two second coils, each second coil of the at least two second coils positioned to overlap at least a portion of the first coil in at .
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Obama.

Regarding claim 6, Obama above teaches all of the limitations of claims 1 and 5.
Furthermore, Obama teaches a core coupled to said second top surface (see Fig. 16, cores 51-1 and 51-2).
Obama fails to specifically teach a central portion and at least two members extending outward from said central portion, each member of said at least two members being positioned opposite a respective coil of said at least two second coils.
However, Obama does teach that a core is provided for all of the coils and extends upward and downward from a central part of the coils (see Fig. 16 and 17, cores 51-1 and 51-2 are provided for each of the coils 16-1 and 16-2 and extends upward and downward as shown).
Obama may be considered as comprising a central portion and members extending from the middle potion. Furthermore, it has been held that constructing a formerly integral structure (the single cores as described) in various elements (middle portion with various segments) involves only routine skill in the art. (MPEP 2144.04 (V-C).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL T WOODWARD whose telephone number is (571)270-0704. The examiner can normally be reached M-F: 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571) 272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHANIEL T WOODWARD/               Primary Examiner, Art Unit 2855